       Case 4:20-cr-00075-CLR Document 2 Filed 08/06/20 Page 1 of 2



                                                                                 in-';!. -0..
                                                                                        r/u

                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                                                                                    fh" '■
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA


                                          INFORMATION NO.
 V.

                                          21 U.S.C. §§ 331(a) and 333(a)(1)
                                          Misbranded Drugs
 MATTHEW RYNCARZ,
 and
 FUSION HEALTH AND
VITALITY LLC, D/B/A PHARM                          CR420 0T5
 ORIGINS



                          PENALTY CERTIFICATION


       The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offense charged in the Information are as follows:

For Defendant Matthew Ryncarz:

 Count 1:                Misbranded Drugs

                         21 U.S.C. §§ 331(a) and 333(a)(1)

                          •   Not more than one (1) year imprisonment
                          •   Not more than a $100"0d0 fine
                          •   Not more than one (1) year of supervised release
                          •   Not more than five (5) years of probation
                          •   $25 special assessment
       Case 4:20-cr-00075-CLR Document 2 Filed 08/06/20 Page 2 of 2




For Defendant Fusion Health and Vitality, LLC, D/B/A Pharm Origins:
 Count 1:               Misbranded Drugs

                        21 U.S.C. §§ 331(a) and 333(a)(1)

                        • Not more than a $200,000 fine or twice the gross gain
                          or loss resulting from the offense
                        • Not more than five (5) years of probation
                        • $125 special assessment




                                    Respectfully submitted,

                                    BOBBY L. CHRISTINE
                                    UNITED STATES ATTORNEY


                                    /s/ Patrick Schwedler
                                    Patrick Schwedler
                                    Assistant United States Attorney
                                    Georgia Bar Number 812312
                                    Email: Patrick.Schwedler@usdoi.gov


                                    /s/ J. Thomas Clarkson
                                    J. Thomas Clarkson
                                    Assistant United States Attorney
                                    GA Bar No. 656069
                                    22 Barnard Street, Suite 300
                                    Savannah, Georgia 31412
                                    912-201-2601
                                    Thomas.clarkson@usdoi'.gov
